MINER, C. J.
I do not concur in the opinion of my learned associate, Mr. Justice BaskiN, in this case. Mr. twood sold the land to the respondents for $1,500, said sum *141to be paid- in cash and 16,000 pounds of bogs. All of the purchase price, amounting to $884, was paid, except something less than 16,000 pounds of hogs. The hogs were to be received as final payment of the purchase price of the land, in accordance with the bill of sale, but they were never delivered, and judgment was obtained therefor, as part of the purchase price of the land. Execution was issued on the judgment, and the land in question was sold thereon. The judgment was for a debt created for a part of the purchase price of the land sold. The land, though a homestead, was subject to execution therefor, under section 1156, Revised Statutes 1898, which authorizes a homestead to be sold on execution in satisfaction of a judgment obtained on debts created for the purchase price thereof. Section 3247, Id. This statute is very broad. Under our statutes, words and phrases are to be construed according to the context and the approved usage of the language. Section 2497, Rev. St 1898. A “debt,” as defined by Webster is “that which is due from one person to another, whether money, goods, or services; that which one person is bound to pay to another, or to perform for his benéfit; that of which payment is liable to be exacted; due; obligation; liability.” Anderson’s Law Dictionary defines “debt” as follows: “In its most general sense, that which is due from one person to another, whether money, goods, or services; that which one is bound to pay or to perform for another.” Newell v. People, 7 N. Y. 124; Kimpton v. Bronson, 45 Barb. 625. Bouvier’s Law Dictionary defines “debt” to mean all that is due a man under any form of obligation or promise. City of Erie’s Appeal, 91 Pa. 402. Larsen agreed to deliver the hogs as a part of the purchase price of the land. They represented that part of the purchase price that was not paid in cash. They were never delivered. Until delivered, Larsen was owing the amount théy represented on the land. Atwood had no vendor’s lien, under the ordinary acceptance of that term, but he held a debt and obli*142gation against Larsen for tbe debt represented by tbe bogs. Whether such debt was evidenced by a bill of sale of tbe bogs, upon wbicb a partial delivery was made, or upon a verbal promise to pay, makes no difference. Tbe debt and obligation existed, and it grew out' of tbe sale of tbe land. Tbat obligation was given for a part of tbe purchase price, and tbe statute gave'Atwood tbe right to levy bis execution upon tbe homestead to satisfy it, as a debt created for tbe purchase price. A judgment obtained upon a contract made in part payment of land is a purchase-price judgment, whether tbe promised payment was to have been paid in money, or by the delivery of chattels. Doubtless one object in framing tbe statute in question was to protect innocent grantors from the fraud and deception of grantees who seek, through sharp practices, to r.ely on their homestead rights as a defense to tbe payment of a just debt or obligation created for its purchase.
In my opinion, tbe judgment is not supported by tbe findings, and should be reversed, and a new trial granted, with costs. It is so ordered.
BARTCH, J., concurs.